       Case 4:09-cv-02056 Document 418 Filed on 04/08/20 in TXSD Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 JUAN RAMON TORRES, ET AL.,                                      Civil Action
                                                               No. 4:09-cv-2056
 Plaintiff,

 vs.                                                  JUDGE CHARLES ESKRIDGE

 SGE MANAGEMENT, LLC, ET AL.,

 Defendants.                                                    Jury Demanded


                                JOINT STATUS REPORT

        Per the Court’s order [Dkt. 417], Class Counsel Scott M. Clearman and his firm, The

Clearman Law Firm (collectively, “Clearman”), Class Counsel Matthew J.M. Prebeg, and

Andrew Kochanowski, and Associated Class Counsel Jeffrey W. Burnett and Eric F. Citron

provide this status report. The parties do not agree about whether a status conference is

necessary. Clearman believes a conference to be necessary. Messrs. Prebeg, Kochanowski,

Burnett, and Citron do not believe a status conference is either necessary or useful—at least

not yet. Attached as Exhibits 1 and 2 are the parties’ respective statements of position.

        Should the Court hold a status conference, the parties can be available on any business

day between April 14 and April 30 so long as they have three business days’ notice of the

setting. The parties suggest that they appear by telephone conference call or by video

conference as the Court prefers. They can arrange the video conference at the Court’s request.
Case 4:09-cv-02056 Document 418 Filed on 04/08/20 in TXSD Page 2 of 2



                               Respectfully submitted,

                               WILSONKELLY LLC


                               /s/ Michael M. Wilson
                               Michael M. Wilson
                               State Bar No. 21704800
                               Email: mwilson@wilsonkelly.com
                               3702 Mt. Vernon Street
                               Houston, Texas 77006
                               T: 713-590-9730
                               F: 866-743-1339

                               ATTORNEY FOR THE CLEARMAN LAW
                               FIRM AND SCOTT M. CLEARMAN



                               DOBROWSKI, LARKIN & STAFFORD L.L.P.


                               /s/ Cody W. Stafford
                               Cody W. Stafford
                               State Bar No. 24068238
                               Email: cstafford@doblaw.com
                               4601 Washington Avenue, Suite 300
                               Houston, Texas 77007
                               T: 713-659-2900
                               F: 713-659-2908

                               ON BEHALF OF PREBEG,
                               KOCHANOWSKI, BURNETT AND CITRON
